In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Schulman, J.), entered May 3, 2001, which, upon a jury verdict in favor of the defendants and against her and upon the denial of her oral application to set aside the verdict as against the weight of the evidence, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The conclusion of the jury, which was in the best position to assess the credibility of the witnesses, that the defendants’ negligence was not a substantial factor in causing the accident is based upon a fair interpretation of the evidence. Accordingly, the Supreme Court properly denied the plaintiff’s application to set aside the verdict as against the weight of the evidence (see Aprea v Franco, 292 AD2d 478; Nicastro v Park, 113 AD2d 129, 133).
The plaintiff’s remaining contention is unpreserved for appellate review. Florio, J.P., Krausman, Townes and Crane, JJ., concur.